Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
	Furthermore, as noted, Applicant filed petition to restored the right of priority has been granted on 4/22/2016.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Joy on 4/13/21.
The application has been amended as follows: 
Replace Claim 13 as indicated below.
13. An arrangement comprising: 
an electronic gaming arrangement operatively connectable to a random number generator and configured to carry out a second portion of a method, the electronic 
wherein the arrangement further comprises a payment terminal, wherein the payment terminal is configured to carry out a first portion of the method, and wherein the payment terminal comprises a first processing unit and a first non-transitory computer-readable medium including computer-executable instructions that, when executed by the first processing unit, facilitate carrying out the first portion of the method comprising the operations of: 
receiving, by a communication module, the transaction amount; receiving, by an input module, an instruction for sending the game participation request; and generating, by processing module arranged to generate the game participation request, the game participation request comprising the transaction amount as the prize amount; and sending, by the communication module in response to receiving the instruction for 
The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 11, 13) “determining a winning chance based on a prize amount indicated by the prize amount indication; determining, based on the winning chance, a winning criterion for a random number to meet for the game participation request to yield a winning participation; determining the received random number meets the winning criterion; and communicating, to the terminal, a winning message that the participation is a winning participation in accordance with the determining the received random number meets the winning criterion, wherein the arrangement further comprises a payment terminal, and wherein the payment terminal carries out a portion of the method comprising the operations of: receiving, by a communication module, the transaction amount; receiving, by an input module, an instruction for sending the game participation request; and generating, by a processing module arranged to generate the game participation request, the game participation request comprising the transaction amount as the prize amount; and sending, by the communication module in response to receiving the instruction for sending the game participation request, the game participation request to the electronic gaming arrangement”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
An electronic game arrangement is well known in the art. For instance, Gatto et al. (2003/0087683) in view of Goldman et al. (4157829) teaches an electronic game arrangement using a random number generator. However, Gatto in view of Goldman is 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON T YEN/Primary Examiner, Art Unit 3715